 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.234 Page 1 of 11




Scott M. Petersen, #7599
Clint R. Hansen, #
FABIAN VANCOTT
215 South State Street, Ste. 1200
Salt Lake City, Utah 84151
Telephone: (801) 531-8900
spetersen@fabianvancott.com
chansen@fabianvancott.com

Attorneys for Defendants United Behavioral
Health, and as incorrectly named as Medica,
Behavioral Health


                         UNITED STATES DISTRICT COURT,
                       DISTRICT OF UTAH, CENTRAL DIVISION

ROBERT RAUCH, LESLI RAUCH, and
BRENDON RAUCH
                                                          Civil No. 2:19-CV-00002-DBP
                             Plaintiff,

               vs.                                    DEFENDANT UBH’S MOTION TO
                                                              DISMISS
MEDICA, MEDICA HEALTH PLANS,
MEDICA BEHAVIORAL HEALTH,
MEDICA INSURANCE COMPANY,                           United States Magistrate Dustin B. Pead
MEDICA CHOICE PASSPORT MN, and
UNITED BEHAVIORAL HEALTH

                             Defendants.

    MOTION, STATEMENT OF RELIEF SOUGHT, AND GROUNDS THEREFORE

       Defendant United Behavioral Health, for itself and as incorrectly named as Medica

Behavioral Health (“UBH”) moves the Court, pursuant to Federal Rule of Civil Procedure

12(b)(6), to dismiss Plaintiffs’ complaint against UBH on the basis that UBH is an improper

defendant.

       Claims for benefits under 29 U.S.C. 1132(a)(1)(B) are appropriate only against the




                                               1
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.235 Page 2 of 11




ERISA plan or a fiduciary of the ERISA plan responsible for benefit payments. Medica

Behavioral Health is not an entity, and UBH is neither the plan nor a fiduciary. Thus, the Court

should dismiss Plaintiffs’ complaint against UBH (for itself, and as incorrectly named as Medica

Behavioral Health) as a matter of law, and with prejudice.

                                       INTRODUCTION

       Plaintiffs seek benefits pursuant to 29 U.S.C. § 1132(a)(1)(B) of the Employee

Retirement Income Security Act of 1974 (“ERISA”) for treatment Plaintiff Brendon Rauch

received at “Foundation House,” a “transitional program” for individuals leaving residential

treatment. Rauch was an eligible dependent through his mother Lesli’s employment with

Bachman’s Inc. (“Bachman’s”). Bachman’s sponsored a self-funded group health plan for the

benefit of its employees and their eligible dependents (the “Plan”). The Plan is governed by

ERISA and provides two levels of appeal of denied claims as well as a voluntary external review

by an independent medical reviewer.

       Pursuant to an administrative services contract with Bachman, Medica Insurance

Company (“Medica Insurance”) is the claims administrator for the Plan and has been delegated

the discretion to interpret the Plan and make benefits decisions. For mental health claims,

Medica Insurance has delegated initial benefit decisions and first level appeals administration to

UBH. However, the ultimate second level appeals decisions are made by Medica Insurance, and

benefits are fully insured by Medica Insurance in exchange for premium payments from

Bachman’s.

       Plaintiffs submitted a claim to the Plan for Brendon’s treatment at Foundation House that

was initially denied by UBH as not medically necessary. Plaintiff appealed the denial, and UBH




                                                 2
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.236 Page 3 of 11




upheld the denial on the first level appeal. Thereafter, Plaintiff submitted a second level appeal

to Medica Insurance, the final claims decision-maker. Medica Insurance upheld the denial.

Thereafter, pursuant to the Plan, Plaintiff requested and received, through the Minnesota

Department of Commerce, an independent external review by MAXIMUS Federal Services, Inc..

MAXIMUS also upheld Medica Insurance’s final denial. This suit followed.

       Plaintiffs contend that the Plan’s denial was improper because (1) Brendon’s treatment

was medically necessary, (2) Medica Insurance and UBH breached fiduciary duties by (a) failing

to provide a full and fair review and (b) applying improper medical necessity guidelines, and (3)

the Plan imposed non-quantitative mental health treatment limitations that were more strict than

their medical/surgical analogues, in violation of the Mental Health Parity and Addition Equity

Act of 2008 (the “Parity Act”).

       All of these claims fail as a matter of law against UBH (on behalf of itself and as

incorrectly named as Medica Behavioral Health), as it is not the Plan, a plan administrator, or a

claims fiduciary. Thus, the Court should dismiss both non-entity Medica Behavioral Health and

entity UBH with prejudice.

                                  FACTUAL BACKGROUND

       For purposes of this motion only, Defendant UBH admits the following factual

allegations as true. UBH reserves the right to contest any or all of these facts at any other

proceeding.

       1.      Plaintiffs, Robert and Lesli Rauch, are residents of Minnesota. (Amend. Compl.,

¶ 1, (Dkt.# 11), hereafter “FAC”.) Plaintiff, Brendon Rauch, is a resident of Portland, Maine.

(FAC, ¶ 2.)




                                                 3
    Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.237 Page 4 of 11




        2.     Through her employment with Bachman’s, Inc. (“Bachman’s”), Lesli Rauch was

an eligible participant in a group health benefit plan (the “Plan”) established by Bachman’s for

the purpose of providing medical benefits to its eligible employees and their dependents. (FAC,

¶¶ 1-2.)

        3.     The Plan is an employee welfare benefit plan governed by ERISA. (FAC, ¶ 6.)

        4.     The Plan documents setting forth the coverages, terms and conditions of the Plan

applicable to the claim which forms the subject matter of this action are entitled (a) the “Medica

Choice Passport MN Benefits & Coverage Certificate” (“Certificate”) and (b) the “Master Group

Contract Between Bachman’s, Inc. and Medica Insurance Company” (“Master Contract”).

(Affidavit of Maria Edwards in Support of Motion to Dismiss or, Alternatively, to Transfer

Venue [Dkt. # 24], ¶¶ 3 & 4, hereafter “Edwards Aff.”; FAC, ¶ 1.)1 True and correct copies of

the Certificate and the Master Contract are attached respectively, as Exhibits 1 and 2 to the

Edwards Aff.

        5.     The Master Contract notes:

        This Contract includes Exhibit 1, Exhibit 2, the Group Application, Member enrollment
        forms, the Certificate of Coverage (“Certificate”), and any Amendments, all of which
        together shall constitute the entire agreement between Medica and Employer concerning
        the health insurance coverage provided under this Contract.

(Master Contract, Art. 1 Introduction.)



1 On a motion to dismiss, the Court may consider applicable plan documents without converting
the motion to one for summary judgment under Rule 56, where the plan documents are referred
to in the complaint and are central to the plaintiffs’ claim for benefits. See Jacobsen v. Deseret
Book Co., 287 F.3d 936, 941 (10th Cir. 2002); see also Poyner v. New Albertsons, Inc., No. 2:08
CV 1007 (TC), 2009 WL 2984040, at *1 n.1 (D. Utah Sept. 17, 2009) (considering plan
documents on motion to dismiss) (unpublished). Here, the Plan is central to Plaintiffs’ amended
complaint and forms the basis on which they claim benefits. (See generally, FAC.)




                                                 4
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.238 Page 5 of 11




          6.     UBH, either in its own name or as incorrectly named as Medica Behavioral

Health, is not mentioned anywhere in either Plan document. (See Master Contract; Certificate.)

          7.     Claims are administered by Medica Insurance (Master Contract, Art. 9; Certificate

at 5), and medical benefits are provided by Medica Insurance through various methods, in

exchange for premium payments by Bachman’s. (Master Contract, Art. 1 (“Medica will provide

coverage to Members for the Benefits set forth in the Certificate and any amendments, subject to

all terms and conditions, including limitations and exclusions, in this Contract.”); Certificate at

87-88.)

          8.     Medica Insurance, not UBH, makes the final determination for benefits. (Master

Contract, Art. 9; Certificate at 119-22; Edwards Aff., ¶¶ 4, 12, 20.) The Plan provides a claims

process by which claimants may submit claims, as well as a review process if a claim is denied.

(Certificate at 92-93.) Regardless, at all levels, Medica Insurance is specifically charged by the

Plan with both administering claims (Certificate at 92-93) and first and second level appeals.

(Certificate at 119-121.)

          9.     The Plan states:

          Medica has discretion to interpret and construe all of the terms and conditions of the
          Contract and make determinations regarding benefits and coverage under the Contract . . .

(Certificate at 124.)

          10.    However, in performing its plan administration duties, the Plan also authorizes

Medica Insurance to utilize other third parties. The Plan provides:

          Medica may arrange for various persons or entities to provide administrative services on
          its behalf, including claims processing and utilization management services. To ensure
          efficient administration of your benefits, you must cooperate with them in the
          performance of their responsibilities.




                                                  5
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.239 Page 6 of 11




(Certificate at 4) (underlining added.)

        11.     Medica Insurance has arranged with United Behavioral Health (“UBH”), to

provide claims processing services for initial claims for mental health benefits. (Edwards Aff., ¶

10.) In addition, Medica Insurance has also arranged with UBH to provide claims administration

services for first level claim appeals. (Id., ¶ 11.)

        12.     If a claimant is not satisfied with the appeal decision, she may submit to Medica

Insurance (not UBH) a “second level of review” appeal. (Certificate at 120-21.) A claimant

unsatisfied with the second level appeal may submit a written request for an external review to

the Minnesota Department of Commerce. (Certificate at 121-22.)

        13.     If the claimant remains unsatisfied with the external review decision, she may file

a civil action under ERISA. (Certificate at 122.)

        14.     Plaintiffs submitted claims for Brendon’s treatment at Foundation House to the

Plan. (FAC, ¶ 27). Medica Insurance transmitted the claim for review to UBH, which denied

the claim. (See Edwards Aff. at ¶ 16; FAC, ¶ 28.)

        15.     On December 7, 2015, Plaintiff Leslie Rauch submitted a first level of review

appeal to the Plan. (FAC, ¶ 31.) The first level appeal was reviewed by UBH who, on January

4, 2016, notified Ms. Rauch that its initial decision on the claim was upheld. (See Edwards Aff.,

¶¶ 17-18; FAC, ¶ 33.)

        16.     On December 20, 2016, Leslie Rauch submitted a second level of review appeal.

(FAC, ¶ 36). Medica Insurance performed this review and rendered a final decision on the claim

on March 22, 2017, determining that benefits were properly denied under the Plan. (See Edwards

Aff., ¶ 20, FAC, ¶ 38.) UBH had no involvement in the final decision. (Edwards Aff., ¶ 20.)




                                                       6
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.240 Page 7 of 11




        17.     Lesli Rauch then submitted a written request for an external review to the

Minnesota Department of Commerce, which retained “MAXIMUS Federal Services, Inc.” to

perform the independent review. (FAC, ¶¶ 39-40.) The external reviewer upheld Medica

Insurance’s final denial. (FAC, ¶ 40.)

        18.     Plaintiffs assert one cause of action under ERISA, 29 U.S.C. § 1132(a)(1)(B),

seeking an award of benefits under the Plan, as well as pre and post-judgment interest and

attorneys’ fees. (FAC, ¶ 59.)

        19.     However, Plaintiffs also allege breaches of ERISA’s fiduciary duty (29 U.S.C. §

1104) and procedural (29 U.S.C. § 1133) provisions. (FAC, ¶¶ 47-50).

                                            ARGUMENT

I.      DISMISSAL IS APPROPRIATE.

        “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). While a court should accept as true all factual allegations in a complaint when

considering a motion to dismiss, the same is not true of legal conclusions. Id. at 678.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” are not enough, nor are “naked assertions devoid of further factual enhancement.”

Id. (citation and alteration omitted). Courts considering claims pled under ERISA are

particularly directed to engage in a “careful, context-sensitive scrutiny” of a complaint’s

allegations prior to forcing the parties into costly discovery so the court can separate the

“plausible sheep from the meritless goats.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.




                                                    7
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.241 Page 8 of 11




2459, 2470-71 (2014). Against this standard, Plaintiffs’ Complaint should be dismissed as

against UBH.

II.    UBH IS AN IMPROPER DEFENDANT.

       The Plaintiffs’ single cause of action is for benefits under § 1132(a)(1)(B). (See FAC).

Plaintiffs seek benefits, interest on the benefits, and attorney fees. (FAC, ¶¶ 60-62). UBH is an

improper defendant to this claim, however, because it has no obligation to pay benefits to

Plaintiffs. As a matter of law, UBH cannot be liable to Plaintiffs on a claim for recovery of

benefits because it is neither the Plan, nor a fiduciary of the Plan.

        “The ERISA statute is clear: ERISA beneficiaries may bring claims against the plan as

an entity and plan administrators.” Geddes v. United Staffing Alliance Employee Medical Plan,

469 F.3d 919 (2006). In fact, 29 U.S.C. § 1132(d)(2) provides that: “any money judgment . . .

against an employee benefit plan shall be enforceable only against the plan as an entity and shall

not be enforceable against any other person unless liability against such person is established in

his individual capacity under this title.” This is so because a cause of action for benefits must be

brought against the party having the obligation to pay them. Larson v. United Healthcare Ins.

Co., 723 F.3d 905, 913 (7th Cir. 2012).

       A. UBH Is not the Plan.

       UBH (either in its own name or as incorrectly named as Medica Behavioral Health) is not

the Plan. The “Plan” for ERISA purposes, is comprised of, in relevant part, the Master Contract

and the Certificate. They have nothing to do with UBH. Moreover, ERISA plans are, by statute,

separate entities that can sue and be sued. 29 U.S.C. § 1132(d)(1). Thus, UBH is not the Plan

and cannot be liable as the Plan.




                                                   8
 Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.242 Page 9 of 11




       B. UBH Is not the Plan Administrator.

       UBH is not the Plan “administrator” as defined by ERISA. ERISA defines a plan

“administrator” as:

               (i) the person specifically so designated by the terms of the
               instrument under which the plan is operated; (ii) if an administrator
               is not so designated, the plan sponsor; or (iii) in the case of a plan
               for which an administrator is not designated and a plan sponsor
               cannot be identified, such other person as the Secretary may by
               regulation prescribe.

29 U.S.C. § 1002(16)(A). Here, the Plan does not specifically designate a plan administrator. In

fact, the Plan states: “Medica shall not be named as and shall not be the plan administrator of the

employee welfare benefit plan, as that term is used in ERISA.” (Master Contract, Art. 9.)

Because the Plan does not designate a plan administrator, the administrator is the Plan sponsor

by default. ERISA defines plan “sponsor” as the employer. 29 U.S.C. § 1002(16)(B). Thus, the

Plan Sponsor is Bachman’s. Regardless, the “Plan administrator” for ERISA purposes is not

UBH.

       C. UBH Is not a Claim Fiduciary.

       Finally, UBH is not a claim fiduciary under ERISA. The Plan specifically identifies

Medica Insurance as the claim fiduciary. “Medica shall only be considered a named fiduciary

for purposes of claims adjudication.” (Master Contract, Art. 9.) UBH is not a claims fiduciary

because it does not pay benefits, make final benefits decisions, or administer the Plan. Rather,

UBH is a non-fiduciary third party to whom Medica Insurance delegated portions of its

administrative duties while reserving to itself, final authority over all benefit determinations.

Such actions do not endow UBH with any fiduciary status. As the Tenth Circuit explained in

Geddes:




                                                  9
Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.243 Page 10 of 11




       Once a health plan administrator, the ERISA counterpart to trust law’s fiduciary-trustee,
       has been delegated discretionary authority under the terms of the ERISA plan, nothing
       prevents that administrator from then delegating portions of its discretionary authority to
       non-fiduciary third parties, as any similarly-situated trustee may do. This is especially
       true when such delegation is explicitly authorized by the plan document. The plan
       administrator remains liable, however, for decisions rendered by its agents, just as a
       trustee remains ultimately responsible for the actions of his delegates. In the instant case,
       the Plan specifically empowered its fiduciary . . . to employ an independent third party to
       review benefit claims, even while reserving to [itself] final authority over all benefit
       determinations.

Geddes, 469 F.3d at 926.

       Just as in Geddes, the Plan here authorized Medica Insurance to delegate certain duties

(in this case, initial mental health decisions and first level appeals) to third-party UBH while

reserving to itself final benefits decisions and payment of claims. As in Geddes, Medica

Insurance remains liable for UBH’s decisions as its agent, and the Plan and Medica Insurance

remain the only proper defendants. UBH is an improper party and should be dismissed.

       The Seventh Circuit explained it this way:

               By necessary implication, . . . a cause of action for “benefits due”
               must be brought against the party having the obligation to pay. In
               other words, the obligor is the proper defendant on an ERISA
               claim to recover plan benefits. See Feinberg, 629 F.3d at 673
               (“The proper defendant in a suit for benefits under an ERISA plan
               is, in any event, normally the plan itself . . . because the plan is the
               obligor.”). Typically the plan owes the benefits and is the right
               defendant. See Leister, 546 F.3d at 879. But not always. Health
               plans are often structured around third-party payors. When an
               employee-benefits plan is implemented by insurance and the
               insurance company decides contractual eligibility and benefits
               questions and pays the claims, an action against the insurer for
               benefits due “is precisely the civil action authorized by §
               1132(a)(1)(B).”

Larson, 723 F.3d at 913.

       In sum, ERISA clearly states that a judgment for benefits shall be enforceable only




                                                  10
Case 2:19-cv-00002-HCN Document 25 Filed 07/17/19 PageID.244 Page 11 of 11




against the plan as an entity or against an entity who would be liable in its “individual capacity.”

29 U.S.C. § 1132(d)(2). The Plan is equally clear that UBH will never be liable for benefits,

either as the Plan or in its individual capacity. Thus, it is an improper Defendant and should be

dismissed.

                                           CONCLUSION

       For the foregoing reasons, the Court should grant UBH’s motion and dismiss all of

Plaintiffs’ claims for failure to state a claim for which relief can be granted.

       Dated this 17th day of July 2019,

                                               /s/ Scott M. Petersen
                                               Scott M. Petersen
                                               FABIAN VANCOTT

                                               Attorneys for Defendant United Behavioral Health,
                                               for itself, and as incorrectly named as Medica
                                               Behavioral Heath

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 17th day of July, 2019, a true and correct

copy of the foregoing document was served on the following counsel of record electronically via

the Court’s ECF system when uploaded for filing as follows:

       Eric Nielson
       Laura Nielson
       G. ERIC NIELSON & ASSOCIATES
       4790 S. Holladay Blvd.
       Holladay, Utah 84117
       ericnielson@ericnielson.com
       lauranielson.newbold@gmail.com

       Attorneys for Plaintiffs

                                               /s/ Scott M. Petersen
                                               Scott M. Petersen



                                                  11
